Case: 3:20-cv-00224-NBB-RP Doc #: 68-19 Filed: 02/02/21 1 of 1 PagelD #: 1433

a
FACILITY USE APPLICATION AND PERMIT

LAFAYETTE COUNTY, MISSISSIPP!
Permit Number

 

This application ts to be completed by the individual or entity representative desiring to use any County facility for a particular date and
time. Use permits will be Issued through the County Administrator's office (236-2717) entitling the applicant to use such facllity in a
manner which will minimize disruption of County operations and community activities and maximize equal access to such facilitles by all
citizens, By submitting this application, the designated individual or organization agrees to be legally responsible for any damage
thereto and costs of cleanup.” APPLICATIONS MUST BE FILED 30 DAYS PRIOR TO THE EVENT, THE BOARD OF

SUPERVISORS OR THE SHERIFF HAVE THE RIGHT TO WAIVE THE 30 DAY REQUIREMENT,
ORGANT 24TH . /

BUSINESS NAME: PROTECT Ho VU) DATE: # lyf [Ze
CONTACT NAME (PHOTO ID REQUIRED): 17 FE Kah

TELEPHONE numBer: ( 336) 3¢ $9340

ADDRESS: 22% Brre4 “Lhe Loop
Oscfrd, Me sees”

 

EMAIL: Projection : night @ gma: Co

DATE OF START TIME

MEETING/EVENT: C/ F } 4ZoZo AND DURATION: © Pu —1fP~mMy
COUNTY FACILITIES: (PLEASE CHECK ONE}

SQUARE COURTHOUSE CHANCERY BUILDING ; ~ Ae
\akk
Grounds Grounds
OTHER:

EXPLANATAION OF USE: Artists inst lladie. s YiFh gor 4-0 pro jeer/e tS ente Streans” aad
{ ae Lovet he 2 J ecfS

 

 

APPROXIMATE NUMBER OF PEOPLE iN ATTENDANCE: S& o

NON-LIABILITY AGREEMENT: By submitting this appiicatlon, the undersigned agrees to bs responsible for any materlat damage to the premises
resulting from the undersigned’s use of the designated facility, The undersigned also agrees to hold Lafayette County, Its officials and amployees
harmiess ag to any claim arising out of the undersigned’s use of the premises.

 

RULES OF COURTHOUSE GROUNDS: The undersigned understands no one is allowed to block the sidewalk walking up to and around the statue,

and no one fs allowed LA the statue.
SIGNATURE: jad 1Z.

7 7 . 2 Y 4 pel .
$25.00 APPLICATION FEE_'~ . Weak ae ere

$50.00 PER HOUR RENTAL FEE WW)
$1,000,000 LIABILITY COVERAGE FOR MORE THAN $0 PEOPLE

 

 

PERMIT

DENIED (see attached)

 
 

Lafayette County DOC000030

 
